 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain or to refrain from becoming orremaining members of Retail Automobile Salesmen,Local Union No.501, affiliatedwithRetailClerks InternationalAssociation,AFL-CIO,or anyother labororganization.JIMMIE GREEN CHEVROLET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posited for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Local 694, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO [Jervis B. Webb Company]andElmerP. BarrLower Ohio Valley District Council of Carpenters and Joinersof America, United Brotherhood of Carpenters and Joinersof America, AFL-CIO [Jervis B. Webb Company]andElmerP.Barr.Cases Nos. 25-CB-395 and 25-CB-40.14.September 8,1961DECISION AND ORDEROn October 27, 1960, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and u supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardl,asdeleg-ited its powers in connection with this case to a three-member pLsnel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the following additions.We agree with the Trial Examiner's conclusion that there is in-sufficient evidence to support a finding that the Respondents and theEmployer were parties to an unlawful hiring arrangement wherebymembers of Respondents were given preference in hiring over non-members. It is clear, as our dissenting colleague concedes, that theRespondent Council's area contract is nondiscriminatory on its face.It is also clear that on January 27 the business agent of RespondentLocal 694 specifically told Barr, the alleged discriminatee, that hehad no objection to Barr's going to work for the Employer, and that on133 NLRB No. 9. LOCAL 694, UNITEDBROTHERHOOD OF CARPENTERS,ETC.53January 28 the Employer offered to employ Barr without anyreferralfrom the Respondents.After the Employer had made this job offer,Barr spoke to the job steward who stated that he had no authority torun Barr off the job even though Barr was working without a referral.In view of the Employer's specific offer of work and thebusinessagent'sstatement that Barr could work without a referral, we do not regardthe statements of the job steward that Barr might "get himself introuble" and "could be fined" as evidence that the Respondents causedthe Employer to deny employment to Barr. Accordingly,we agreewith the Trial Examiner that there was no discrimination againstBarr.Although our dissenting colleague places great reliance on theexistence of a hiring list to prove the alleged unlawful arrangement,there was no indication that this list was ever used insofar as thisEmployer was concerned. The Employer's offer of work to applicantswho did not possess referrals negatives the allegation that referralswere required in gall cases.The dissent also places great weight on theway the application cards were filed in the out-of-work file.How-ever, the point that the hiring arrangement conceivably could havebeen utilized in a discriminatory manner does not in any way establishthat the hiring arrangement in fact was so utilized by Respondents andthis Employer. Indeed, the evidence presented in this case of the oper-ation of the hiring arrangement is not evidence of discrimination butevidence of lack of discrimination.The interdiction of the statute is not directed against exclusivereferral arrangements as such, but only against exclusive referral ar-rangements that are operated in a discriminatory manner.Discrimi-nation must be proved ; it cannot be presumed. In adopting the TrialExaminer's report, we are holding only that there was a failure to provea discriminatory hiring arrangement.[The Board dismissed the complaint.]MEMBERRODGERS, dissenting :I do not agree with my colleagues in their decision to dismiss thecomplaint.The record establishes that the Employer commenced work on theAlcoa project on or about January 18, 1960, with a crew of five or sixmen.On January 26, Respondent Local 694's business agent, Well-meyer, gave the Employer's superintendent, Colley, a copy of theRespondent Council's area contract.This contract provided,interalia,for an exclusive and, on its face, nondiscriminatory referral ar-rangement.'During the instant hearing Wellmeyer testified that inoperation of the hiring hall by Respondent Local 694, each applicant'Respondents'answer to the complaint admits the exclusive arrangement. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor referral executesfour application cards-one for each of the fourlocalsmaking up the Respondent Council.These application cards,according to Wellmeyer's uncontradicted testimony, are filed in theout-of-work file in the following order: applicants who are membersof Local 694; applicants who are members of locals affiliated withthe Respondent Council; applicants of other locals of the Carpenterswho clear into Local'694; and lastly, nonmembers who wish to workon a permit.Wellmeyer further testified, without contradition, thatreferralsfrom the hall were in thesame orderas the application cardswere on file.When the General Counsel pursued this line of testimonyfurther,Wellmeyer testified that when members of Local 694 com-pleted a workassignmenttheir application card was placed at thehead of the out-of-work file at the rear of the cards of members ofLocal 694, and that such members were eligible for referral before theother categoriesof applicants.Barr, the alleged discriminatee,is a memberof Carpenters Local90, not affiliated with the Respondent Council.Around January 23,Barr spoke to Wellmeyer about obtaining work at the Alcoa projectand clearinginto Respondent Local 694.Wellmeyer was agreeablebut pointed out that Barr could not be cleared until the next member-ship meeting to be held on January 29.While awaiting to be cleared,Barr learnedfrom another prospective applicant for employment atthe Alcoa project that the Employer was interested in hiring him,and that he should deposit his book with Wellmeyer and get "straight-ened out."On January 26, Barr deposited his book with Wellmeyerand executedthe four application cards.That evening Barr receivedthe Employer's employment record form and an employee tax with-holding exemption certificate, both of which Barr executed and datedJanuary 28.During the morning of January 27, Barr met Colley who signedBarr's employment record form. Barr then went to Respondent Lo-cal 694's hiring hall.Sometime later, Colley appeared at the hall andconferred with Wellmeyer,afterwhich Colley informed Barr and fiveothers present in the hall that Wellmeyer refused to send them out tothe Alcoa project.Barrand the others remained at the hall.Aboutan hour later Wellmeyer informed them that they could go down tothe job if they wanted to go to work but that he was not going to givethem a referral.The following morning Barr went to the Alcoa proj-ect,where Colley offered to put him and two others to work eventhough they did not have referrals.Barr stated that he first wishedto confer with the steward of Local 694.Barr spoke to the steward,Lampkins, who informed Barr that he didn't have authority to runhim off the job, but that he could get into trouble by working withouta referral and could be fined. Lampkins also told Barr that he, Lamp-kins, would have to tell Local 694 if Barr went to work.Barr, and LOCAL 694, UNITED BROTHERHOOD, OF CARPENTERS, ETC.55the two others who lacked a referral, decided not to go to work. Thatafternoon Barr visited his home local (Local 90) and asked the busi-ness agent what would happen if he went to work withouta referralfrom Local 694.Barr was informed that Local 694 couldfine him,refer the charges back to Local 90, and Local 90 would have to collectthe fine before Barr could be referred for employment from that local.Colley testified at the hearing that late in January he conferredwith Wellmeyer and Ward, the Respondent Counsel's business agent,and was informed that Barr and four others could not be referredout because there were other men out of work and there as a hiringprocedure to go through first.On February 2, while representatives of the Respondent and Em-ployer were conferring about the employment of two men fromDetroit, Barr came into the hiring hall and complained about notbeing able to work.Cox, the Employer's general superintendent,stated to Barr that Colley had no right to hire him except under thehiring provisions of the contract.Barr became dissatisfied and re--quested that his book be returned.Barr's book, but not his applicationcards, was returned to him.The record shows that by mid-FebruaryBarr's was the sole application for referral on file with RespondentLocal 694, and, although the Respondents had difficulty in filling refer-rals, Barr had not been referred.My colleagues, by adopting the Trial Examiner's report, hold thatthere was no illegal referral arrangement between the Employer andthe Respondent. I disagree. In the first place, the Respondent spe-cifically admitted the existence of an exclusive hiring arrangement intheir answer to the complaint herein. Secondly, over and above theRespondent's admission, there is substantial evidence in the recordthat the parties did in fact maintain an exclusive arrangement.' Thatthis exclusive arrangement was implemented in an unlawful way isshown by Wellmeyer's testimony that preference was givenin refer-rals to members of the Respondents over other applicants.Accord-ingly, I would find that the Respondents by maintaining and enforc-ing the unlawful arrangement have violated Section 8(b) (2) and(1) (A) of the Act.I would also find that the Respondent discriminated against Barr inviolation of the Act.Although Wellmeyer told Barr lie could go towork, and although Colley offered to put Barr to work without a refer-ral, in a very realistic sense Barr was actually prevented by the Re-spondents from taking the job.This is true in view of the fact that2As previously noted, Colley attempted to have Barr and others cleared for referralthrough Local 694's hiring hall and was thwarted in this attempt;Colley was informedby Wel]meyer and ward that Barr and others could not be referred because there was aFiring procedure to be followed;the Employer found it necessary to confer with theRespondents concerning the employment of two men from Detroit ; and,the Employer'sgeneral superintendent Cox, stated to Barr that Colley had no right to hire him exceptunder the provisions of the contract 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDJobSteward Lampkins told Barr that he could be fined for workingwithout a referral, and in view of the statement of Local 90's businessagent that that local would not refer Barr out of its hall until the finehad been paid.Obviously any waiver of the referral requirement asto Barr was purely illusory. I am persuaded that by the threat offining Barr the unlawful arrangement was enforced as to him, andthat Barr was constructively denied employment because he had notperfected his clearance into Local 694. I would, therefore, find thatthe Respondents by this conduct violated Section 8 (b) (2) and (1) (A)of the Act.INTERMEDIATEREPORTSTATEMENT OF THE CASEUpon separate charges, as amended,which were duly consolidated,theGeneralCounsel of the National Labor Relations Board,through the Regional Director forthe Twenty-fifthRegion(Indianapolis,Indiana),issued a complaint,dated June 16,1960,against the above-named Respondents,herein referred to as Local 694 and theCouncil,alleging that the Respondents have engaged in and are engaging in unfairlabor practices in violation of Section 8(b)(1)(A)and (2)of the Labor Manage-ment Relations Act, as amended.In their answer the Respondents admit certainallegations of the complaint but deny the commission of any unfair labor practices.Pursuant to notice,a hearing was held on1960,atEvansville,Indiana,before the duly designated Trial Examiner.All parties were present and representedby counsel,as indicated above, and were afforded full opportunity to adduce evidence,to examine and cross-examine witnesses,to present oral argument,and to file briefs.Counsel waived oral argument and did not file briefs.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE COMPANY'S BUSINESSCounsel stipulated that Jervis B. Webb Company,herein called the Employer, is aMichigan corporation having its main office and place of business at Detroit,Michi-gan, and is engaged in the manufacture and erection of power and free conveyors.During the year preceding the issuance of the complaint,the Employer performedservices valued in excess of $100,000 in States other than the State of Michigan. Ifind the Employer is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 694and theCouncilare labor organizations within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIRLABOR PRACTICESA. The issuesThe complaint alleges that since January 1, 1960,the Employer and the Respond-ents have maintained and followed an unlawful hiring agreement,arrangement, orpractice and since January 28,1960, the Respondents have refused to refer ElmerP. Barr for employment to the Employer because he was not a member or applicantfor membership and had not"cleared into"the Respondents.As a consequence Barrwas denied employment by the Employer.By the foregoing acts the Respondentsallegedly violated Section 8(b) (1) (A)and (2)of the Act.The Respondents generally deny the allegations of unfair labor practices andaffirmatively assert Barr was informed to go to work for the Employer.B. The agreement between the Employer and the CouncilThe Respondent Council is composed of four local unions, namely Local 694 atBoonville, Indiana, and others located at Huntingburg,Indiana,and Owensboro andHenderson,Kentucky.One of the functions or purposes of the Council is to act ascollective-bargaining representative for all the locals. LOCAL 694, UNITED BROTHERHOOD OF CARPENTERS, ETC.57At all times material herein,the Council had a standard contract for the area, andthe Employer,by virtue of an agreement with the International Union,accepted, andwas a party to,the Council area contract.According to the contract the Council agrees upon request of the Employer, tofurnish competent journeymen selected for reference to jobs upon a nondiscriminatorybasis, the Employer retaining the right to reject or accept the applicants for em-ployment.The contract further provides as follows:SECTION 1. The Local Union(or Council)shall establish and maintain openand non-discriminatory employment lists for the use of individuals desiringemployment.SEC 2. Allindividuals desiring employment shall register in person at theLocal Union (or Council).SEC. 3. Employers shall first call upon the Local Union (or Council)havingwork and area jurisdiction for employees.If an employer requests individualsby name pursuant to Section 5, he shall advise the Local Union (or Council) ofthe location of the last job worked and the termination of date of suchindividuals.SEC. 4. If the Local Union(or Council)is unable to furnish the number ofindividuals desired within 48 hours after the request,the employer may obtainindividuals from any source and immediately notify the Local Union (orCouncil)of the names of the employees hired and the job location.Section 5 of the contract provides for the order in which individuals shall bereferred to jobs:(a)First, individuals in the order of their reigstration who within 2 years im-mediately preceding the job order performed work covered by the contract in thegeographical area of each local union affiliated with the Council.(b)Next, all other individuals in the order of their registration.However, anemployer may request by name, individuals formerly employed by him in the geo-graphical area of each local union affiliated with the Council.The contract also provides that a copy of the hiring procedures be posted at thelocal union and Council office and at each jobsite covered by the contract.There isno dispute regarding the Respondents'compliance with the posting provisions.The Hiring ProceduresWallace Wellmeyer, secretary-treasurer and business agent of Local 694,describedthe hiring procedures of the local as follows:An applicant for employment fills out four identical application cards wherein hestates his name, address,local union,and job qualifications.One ofthe cards isretained by the local and the remainder are sent to the other three locals affiliated withthe Council.Local 694 maintains an out-of-work card file, which is divided intogroups, for the purpose of referring applicants to jobs.The first group contains thecards of applicants who are members of Local 694; the second group those of appli-cants who are members of locals affiliated with the Council;the third group com-prisesmembers of locals outside the Council,who do not want to clear into Local694, but desire to work on a permit basis, and the last group consists of nonunionmembers Job applicants are referred for employment in the order of time in whichtheir applications were made and appear in the card file, provided they are qualifiedfor the job.Wellmeyer stated that clearing into the local means that a member of alocal outside the Council simply transfers his records from that local to the Councillocal.C. The alleged refusal to refer Barr for employmentSam Colley, job superintendent,stated the Employer commenced the Alcoaproject,the one in question,about January 18, 1960,and it was completed aroundJune 17, 1960.Wellmeyer testified he gave Colley a copy of the Council contractaround January 26.Colley started operations on January 19, with a crew of five orsix combination or conveyor men, including George Lampkins,who later acted asjob steward for Local 694.Barr,a member of Local 90, at Evansville,Indiana, testified that Barney Conger,a member of Local 1102,inDetroit,Michigan,telephoned him, apparently aboutJanuary 25,1960, to state that Colley wanted him for the Alcoa job and to take hisbook to Boonville(Local 694) and get straightened out for the job.On the morningof January 26, Barr went to the office of Local 694,and gave his book to Wellmeyer,who told him to fill out four application cards. Barr filled out the cards wherein hestated he was a member of Local 90 and that he was qualified for work in the classi-fications of millwright,welder,machine set, pile driver,and bridge.Barr gave the 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards to Wellmeyer and inquired if he had any calls for men.Wellmeyer replied hehad no calls as of that time.The same night Barr met Conger who gave him the Employer's employmentrecord form and an employee's withholding exemption certificate.Barr completedthe employment record and gave January 28, 1960, as the date he was hired and hisoccupation as a welder.He also signed the exemption certificate and dated it Janu-ary 28, 1960.About 7:30 the morning of January 27, Barr, with Conger and three or four othermen present, met Colley at a restaurant about a mile from the jobsite.While Barrwas somewhat hazy concerning their conversation, he did state that he spoke toColley and Colley asked if he had the cards (the employment record and withholdingexemption certificate).When Barr answered in the affirmative Colley said, "I willsign them for you and give you a badge and go to work." The conversation endedon that note and Barr then went to the Local 694 hall where he remained until dinner-time, but nothing unusual occurred.Later, when the General Counsel inquired ifColley had mentioned his going to the union hall, Barr replied, Colley asked ". . .if I had my book up there and was ready to go to work and I told him my book wasat Boonville. I had taken it up and left it." Barr said that concluded his conversa-tion but when further pressed by General Counsel on the subject of going to theunion hall Barr stated Colley "told me to go up there that he would call for me."Barr then went to the Local 694 hall, arriving there about 8 o'clock, and metfive other men who were waiting to go to work. Barr related that Wellmeyer receiveda telephone call from someone and about 30 minutes later Colley came to the hall.Colley talked with Wellmeyer and after their conversation Colley told Barr andthe other men that Wellmeyer had refused to send them out to the jobBarr andthe men remained at the hall and in about an hour Wellmeyer told Barr and themen, "..that we could go down to the job if we wanted to go to work he wasn'tgoingto tell us we couldn't go, but he wasn't going to give us a referral." Seeminglythe men made no response to this offer.Around 8 or 9 a.m. on January 28, Barr went to the union hall but as Wellmeyerwas leaving he had no conversation with him. Barr then proceeded to the jobsitewhere he met Colley. Barr testified, "Mr Colley offered to put us [Barr, Conger,and Sunderland] to work without a referral, to go down to the job and go to work."Barr said he wanted to talk to Lampkins, the job steward, before going to work.He then spoke to Lampkins about going to work without a referral and Lampkinsinformed him "I ain't got the authority to run you off. If they want you off somebodyelse is going to have to come down here and take you off. I can't." Barr thenchanged his mind about working without a referral and when Colley offered totake him to the job Barr said it was near dinnertime and he would come in the nextmorning.Like Barr, none of the other men went to work.That afternoon Barr went to the hall of Local 90, where he spoke to Art Ulsas,business agent for the Local.Barr asked Ulsas what Local 694 could do to him ifhe went to work without a referral card and Ulsas said the local could fine him.Hethen inquired how that would affect him with Local 90 and Ulsas explained thatLocal 694 would "just refer the charges back down here and they would have tocollect from them before I could be sent out here."Colley stated that in the latter part of January he was in a restaurant when Barr,R. L. Wood, and several other men asked him for employment.All of these menhad previously worked for Colley and he said he would hire them.Colley did notmention the union hall or tell them to report to the hall although he did ask them"how they stood." Sometime later Colley telephoned Local 694 and spoke to DorasF.Ward, who at that time was business agent for the Council.Colley told Wardhe wanted five welders and named Barr, Wood, John Clayton, Howard Hornback,and Chick Varble as the men desired.Ward said he did not have these men or theywere not listed with the Union and the conversation endedThe next morningColley went to Local 694 and told Wellmeyer or Ward that hewould like to have the five above-named men, that he was ready to start work.According to Colley, Wellmeyer or Ward "seemed to say I was out of order or thatthey didn't belong to that local that he had other men.He had a hiring procedureto go through that had to go through first." Apparently, that ended the conversation.Later, at some unspecified time, he told Barr that he could have the job if he checkedin with Local 694 and the local okayed him.Wellmeyer testified Barr came to his home one Saturday seemingly January 23,regarding employment at Alcoa.Barr explained he was a member of Local 90,had previously worked for the Employer and would like to clear into Local 694.Wellmeyer told him to bringin hisbook but he could not be cleared in until thenext meeting which would be held on Friday, January 29.Wellmeyer also stated he LOCAL 694, UNITED BROTHERHOOD OF CARPENTERS, ETC.59had men on the waiting list and he would have to await his turn for employment.Barr said he did not expect to be placed ahead of anyone.The next Monday or Tuesday, January 25 or 26, Barr came to the hall of Local694, where he filled out job application cards which he gave to Wellmeyer.At thattime, or later, he also presented his book for clearance into the local.Wellmeyeragain stated he could not be cleared in until the Friday meeting.Wellmeyer alsosaid that Wood, Clayton, Hornback, and Varble presented employment record cardsto him.He further said he read the hiring procedures as set forth in the contract,and as posted at the jobsite, to Barr and the other men.Concerning Barr's application cards, which were executed in quadruplicate, Well-meyer said these cards and his book remained on his desk awaiting clearance into thelocal, but, as appears below, the cards were apparently returned to Barr when herequested the return of his book.On the other hand, Wellmeyer admitted that aboutApril 8, 1960, in the course of the investigation of the charge filed herein, Barr'sapplication card was found in his out-of-work file.Wellmeyer also conceded thatBarr's withdrawal of his book or removal of his card would not have precluded himfrom being referred by the local. In fact by the middle of February the out-of-workfilewas completely exhausted.Wellmeyer denied he ever prevented Barr from working on the Alcoa job.On thecontrary, he specifically informed Barr he could work on the project, although hecould not give him a referral, but Barr declined because he was afraid he might getin troubleLampkins likewise testified he told Barr he could go to work as far as he wasconcerned but he might get into trouble.The Meeting of February 2On the above date Wellmeyer, Ward, and Hugh Washburn, International repre-sentative, met with Colley and R. W. Cox, general superintendent for the Employer,at the union hallThe purpose of the meeting was to discuss the employment of twomen from Detroit.Wellmeyer claimed he did not issue referrals because the menhad not filed job applications and he had men who were not working.While the meeting was in progress, Barr, as related by Wellmeyer, came in andannounced that somebody was going to pay for the time he had lost as a result ofhis being unable to work.Washburn asked how he figured he had any lost timeand Barr stated he had been hired by Colley and produced his employment record.Cox explained Colley had no right to hire Barr except under the hiring proceduresof the contract.Barr became dissatisfied and angered with the explanation and re-quested the return of his book.Ward thereupon handed Barr his book.However,Ward knew nothing of Barr's job application card and did not return any such cardto Barr.After receiving his book Barr talked to Cox and then left.Wellmeyerstated that was the last he saw of Barr.Wellmeyer said that within the next fewdays the remaining welders requested by Colley were cleared into the local andreferred to the job.Barr testified that at the conclusion of the meeting he spoke to Cox, Washburn,Wellmeyer, and Ward about employment and "they as' good as told me they wasn'tgoing to send me out." Barr declared if that was the way "you wanted to run thething you could give me my book."Ward then returned his book, but not his jobapplication card.Colley said the meeting was called to discuss the employment of Licino and Water-schoot of Detroit.Barr entered the room stating he wanted a job and he and Wardbecame involved in an argument. Someone asked Barr to leave and Colley heardWard remark that the local did not need Barr and he was not going to work.Colley admitted there was some discussion of the hiring procedures set forth insection 5 of 'the contract and that he made arrangements for the employment of ninemen These men including Wood and Clayton reported for work between February3 and 5.Hornback and Varble, though apparently cleared, did not report for work.There were no hirings subsequent to the latter date.Colley said he would havehired Barr on January 28, and thereafter, if he had been sent out by the Union.Concluding FindingsThe Council contract, as accepted by the Employer, obligates the Employer tohire carpenters exclusively through Local 694, or the Council.The Board in theMountain Pacificcase,1 held that an agreement of this character inherently and1Mountain Pacific Chapter of the Associated General Contractors, Inc ; et al ,119NLRB 883 Seealso,Los Angeles-SeattleMotor Express,Incorporated,atat.,121NLRB 1629. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawfully encouragesunionmembership and is discriminatory on its face unlessthe agreement specifically provides that: (1) selection of applicants for referral tojobs shall be on a nondiscriminatory basis and shall not be based on, or affected by,union membership, bylaws, rules, regulations, constitutional provisions, or any otheraspect of union membership, policies, or requirements; (2) the employer retains-the right to rejectanyjob applicant referred by the union; and (3) the parties tothe agreement post appropriate notices in places where notices to employees orapplicants for employment are customarily posted.The Council contract containsthe foregoing safeguards deemed essential by the Board for a legal exclusive hiring.arrangement, and I find accordingly.The next question presented is whether the Respondents carried out the contractin an unlawfulmanner and caused or attempted to cause the Employer to discrimi-nate against Barr in violation of Section 8(b)(1)(A) and (2) of the Act.From the testimony detailed above, I find that around January 23, Barr spoke toWellmeyer about work at Alcoa and expressed his desire to clear into Local 694,which was agreeable to Wellmeyer.However, Wellmeyer pointed out he Could notbe cleared until the next meeting which would be held on Friday, January 29. Barrmade no objection to this procedure.Thereafter, about January 26, Barr presented his book to Wellmeyer and filled outan application for work.Barr then asked if he had any calls for men and Wellmeyeradvised him he had none at that time.Barr's actions, of course, were voluntaryon his part and occurred prior to any employment or even promise of employmentby the Employer.Moreover, there is no evidence the Employer had requested Local694, or the Council, to furnish any men for the job as of that date.Early the morning of January 27, Barr was employed when Colley signed hisemployment card and told him to go to work. Later, Barr related a different versionof his employment in that Colley inquired if he had left his book with Local 694and when informed that he had, Colley instructed Barr to go to the local hall andthat he would call him.As Barr's second version was obtained through proddingand leading questions I give little weight to its importance, but in any event Barr didgo to the local hall that morning. Sometime later Colley appeared at the hall andafter talking toWellmeyer, he informed Barr (and other men) that Wellmeyerwould not send him to the job. Barr remained at the hall and about an hour laterWellmeyer advised him (and the other men) that he could go to work on the project,although he would not give him a referral card.The next morning January 28, Barr went to the jobsite and Colley offered to puthim to work without a referral from the local. Barr did not accept the offer andspoke to Lampkins about working without a referral card.Lampkins asserted hehad no authority in the matter and Barr could work as far as he was concerned,although there was a chance he might get into trouble. Barr then changed his mindabout working and declined Colley's offer to take him to the job, stating he wouldcome in the following morning.The same afternoon Barr discussed the matter with his business agent, Ulsas,who expressed the opinion that Local 694 could fine him if he worked without areferral.Nothing further happened until February 2, when Barr accused representativesof the Employer and the Respondents of refusing him employment and requestedthe return of his book, which was given to him.The foregoing facts make it abundantly clear that Barr was not denied employ-ment by virtue of any unlawful hiring arrangement between the Respondents andthe Employer.On the contrary, the facts affirmatively prove that the Employeroffered to employ Barr without any referral from the Respondents and that theRespondents explicitly instructed Barr they had no objection to his being employedby the Employer.Despite these assurances, Barr declined employment unless theRespondents granted him a referral card.His decision, no doubt, was promptedby the opinion expressed by Ulsas to the effect that he might be subject to fine if heaccepted employment without a referral from the Respondents. It is sufficient tosay that Ulsas was a stranger in the matter and had no authority to speak on behalfof either the Employer or the Respondents, therefore, his opinion was meaningless.But, assuming the contrary, Barr foreclosed any resolution of that subject by declin-ing employment.Further, while it is well settled that a labor organization may notuse the referral card or system as a device to deny employment to an employee,I am unaware of any authority which holds that a labor organization must granta referral card to an employee where it has made no attempt whatever to preventhis employment by an employer. In my opinion the Employer and the Respondentscomplied fully with their statutory obligations in respect to the employment of LOCAL 694, UNITED BROTHERHOOD OF CARPENTERS, ETC.61Barr.2I, therefore, find that theRespondentshave notengaged inany unfair laborpractices in violation of Section 8(b) (1) (A) and (2) of the Act.At the hearing the General Counselseemed to stressthe point that although Barr'sbook was returned to him on February 2, his job application card was not handedto him, but retained by Local 694.This is true, but I fail to see how it lends anysupport to the contention that Barr was discriminatorily denied employment withthe Employer.By withdrawing his book Barr clearly indicated he was no longerinterestedin obtainingemployment through Local 694 and thisposition is sub-stantiated by the fact that he made no further visits or inquiries concerning workafter February 2. I do not consider Barr's failure to ask for his card, or the local'sfailure to return it to him, as evidence that he was still seeking employment withthe Employer.This incident strikesme as anoversight on Barr's part, or an after-thought to bolster his claim of discrimination.Here the complaint alleges that since about January 1, the Respondents and theEmployer have maintained an illegal hiring arrangement.Colley testified that hestarted the Alcoa project on January 19, with a crew of five or six men, but there isno testimony that he called upon the Respondents for thesemen orthat their employ-mentwas conditioned upon referral or clearance by the Respondents. Indeed,Wellmeyer testified he did not give Colley a copy of the contract until about January26.Clearly, this evidence refutes the idea that the Employer and the Respondentswere operating under any illegal hiring arrangement,and Iso find.Actually, aboutall the General Counsel was able to establish was the fact that Local 694 maintaineda hiring list, in the form of a referral card file, described above. In view of myfindings with respect to Barr and the four or five othermen, plusthe initial Wrings,the evidence shows nothing more than Local 694 maintained a hiring list, which, asI see it, wasnot even used insofar as the Employer was concerned.Nor is there anyallegation that the Respondents, by means of the hiring list, illegally refused to refermen to other employers in the area.Certainly, mere possession of such a list doesnot constitute evidence of an illegal hiring practice.The Court of Appeals for the Ninth Circuit inN.L R B v. Mountain Pacific Chap-ter of Associated General Contractors, Inc., et al.,270 F 2d 425, refused to enforcethe Board's order and remanded the case to the Board for further consideration.The court ruled that the Board cannot hold illegal, as a matter of law, a hiringclause which does not in terms give job preference to union members absent evidencethat the union has in fact given them preference.Although the court recognized (asdid the Board) that the record contained abundant evidence that the unions referrednonmembers only if no members were available, it nonetheless concluded that itcould not enforce the ordersua sponte,the Board's conclusion not having beenbased on that ground.The court also refused to enforce portions of the order basedon findings that one job applicant had been denied employment since the Board'sconclusion was not based upon a finding that the applicant had been denied employ-ment because he was not a member of the local union.In itsSupplemental Decisionand Order (127 NLRB 1393), the Board accepted the remand and, upon considera-tion of the entire record, found that even though the hiring provision did not, on itsface, give job preference to union members, the parties in fact gave them suchpreference.The record in the instant case is insufficient to support such a finding.There is no evidence at all to sustain the allegation of the complaint that theRespondents collected moneys, suchas initiation fees and dues,from employees ofthe Employer pursuant to an illegal arrangementor agreementbetween the Respond-ents and the Employer.Upon thebasisof theforegoing findingsof fact, -and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.The operations of the Employeroccur in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.TheRespondents are labor organizations within the meaning of Section 2(5)of the Act.3.TheRespondents have not engaged in unfair labor practices as alleged in thecomplaint within themeaningof Section 8(b)(1)(A)and (2) of the Act.[Recommendations omitted from publication.]2See :County Electrio Co, Inc,et al.,116 NLRB 1080, 1086; andVictoryConatrue-tion Co.,127 NLRB 400.